Citation Nr: 0410222	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  03-26 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to an initial compensable rating for hearing loss 
of the left ear.


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel





INTRODUCTION


The veteran served on active duty from August 1958 to August 1961.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision of the Lincoln, 
Nebraska Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In a November 2002 rating decision, the veteran was granted 
service connection for hearing loss of the left ear, with an 
evaluation of zero (0) percent.  The veteran was denied service 
connection for hearing loss of the right ear.  In September 2003, 
the veteran filed a Notice of Disagreement (NOD).  The NOD again 
requested service connection for his right ear and a higher 
initial compensable rating for his left ear.

Although the veteran filed a timely NOD in September 2003, no SOC 
has been generated in response to the veteran's request for an 
increased rating for his service-connected hearing loss of the 
left ear.  Since the veteran has not had the opportunity to 
perfect his appeal, the issue of increased rating for service 
connected hearing loss of the left ear is addressed in the REMAND 
section of this decision.  This issue is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

The veteran does not currently have hearing loss of the right ear 
for VA compensation purposes.



CONCLUSION OF LAW

The grant of service connection for hearing loss of the right ear 
is not warranted.  38 U.S.C.A. §§  1110, 5107 (West 2002); 38 
C.F.R. §§  3.303, 3.307(a)(1), 3.307(a)(3), 3.309, 3.385, 3.309(a) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Background

The veteran served in the Navy from August 12, 1958 to August 17, 
1961.  A physical examination was conducted on August 12, 1958, to 
certify the veteran's eligibility to begin military training.  The 
examination pronounced the veteran fit for duty, indicating normal 
hearing.  The veteran served as a target drone electronics 
technician.  There are no service medical records to indicate that 
the veteran suffered any hearing related problems during the 
course of his service.  On August 10, 1961, the veteran submitted 
to a pre-discharge physical examination.  No hearing loss or 
hearing related problems were noted.  The veteran was pronounced 
fit for discharge.

The veteran obtained three medical examinations to support his 
claim for bilateral hearing loss.  The first examination was 
conducted privately by Mr. C.F., M.C.D. in August 2002.  Mr. F. 
concluded that the veteran's history of exposure to jet aircraft 
noise while serving in the Navy in the late 1950's and early 
1960's is likely the cause of his current hearing loss.  The VA 
conducted the second examination in September 2002.






VA records from the September 2002 audiological examination 
indicated the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
10
20
LEFT
20
15
10
10
20

The examiner indicated that testing in the right ear revealed 
normal hearing with the exception of a mild loss at 8000 Hz.  Word 
recognition was excellent with scores of 94% for both ears.  
Acoustic immittance revealed normal middle ear resting pressure in 
the right ear.  Acoustic reflex and reflex decay could not be 
tested because of excess random compliance changes.  Results 
obtained were felt to be valid indicators of true organic hearing.  
The diagnosis stated that the veteran presents with normal hearing 
for rating purposes in his right ear with bilateral subjective 
tinnitus.  

The veteran stated in his September 2002 VA examination that he 
believes his hearing loss began during his military service.  He 
stated that he worked on the flight line for several years as well 
as in a hanger that was next to the runway.  The veteran also 
stated that he has worked in a motor repair shop since he left 
service.  He denied a history of vertigo, ear pathology, or 
related disorder.

The VA conducted the third examination in April 2003.  This 
examination indicated the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
20
35
LEFT
20
15
20
50
60

Pure tone audiometry indicated a mild to moderate high frequency 
sensorineural hearing loss from 4 to 8 KHz in the right ear.  The 
hearing loss in the right ear is not a ratable hearing loss, for 
VA purposes.  Normal tympanograms were obtained for each ear.  
Contralateral acoustic reflexes are present, and acoustic reflex 
decay was negative, bilaterally.  Speech discrimination testing 
was completed in a quiet background utilizing the Maryland CNC 
recorded word lists.  The veteran obtained a PB-Maximum score of 
94 percent, bilaterally.  The diagnosis stated that the veteran 
had normal hearing for rating purposes in the right ear.

Compliance with the Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, on November 9, 2000, the VCAA was 
enacted. Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA also 
created 38 U.S.C.A. § 5103A, which codifies VA's duty to assist, 
and essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for the 
most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.159).  The intended effect of the implementing 
regulations was to establish clear guidelines consistent with the 
intent of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO must 
satisfy the following four requirements.

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  In 
a letter dated in August 2002, the RO explained that, to establish 
entitlement to service-connected compensation benefits, the 
evidence must show an injury or disease in service, a current 
disability, and a relationship between the disease or injury in 
service and the current disability.

Second, the RO must inform the claimant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 and 
38 CFR 3.159(b)(1) (2003).  In a letter dated August 2002, the RO 
informed the veteran that the VA is responsible to make an effort 
to obtain medical records, employment records, or records from 
other Federal agencies.  The letter also requested that the 
veteran fill out and return the VA Forms 21-4142, for all doctors 
he would like the RO to contact.  In a letter dated November 2002, 
the RO informed the veteran that it had received the VA medical 
examination results, military service medical records and Mr. F.'s 
records.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR 3.159(b)(1)  (2003).  The letter dated August 2002 
informed the veteran that the ultimate responsibility to obtain 
records is his.  The RO stated that the veteran must provide the 
names, addresses and dates of treatment of all physicians he has 
seen in connection with his claim.  The RO later told the veteran 
in a November 2002 letter what evidence it had to consider his 
claim.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the claim.  
See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  In a letter 
dated August 2002, the RO stated that it had received a copy of 
Mr. F.'s records and asked the veteran to provide any additional 
information that could help adjudicate his claim.  The August 2002 
letter from the RO requested medical evidence of a link between 
the disability claimed to have been incurred in service and the 
present disability.  It also requested any additional medical 
evidence showing the veteran's claimed hearing loss and tinnitus 
has been treated since discharge from service.  To RO specified 
that the best type of evidence to submit include statements from 
doctors who have treated you since your discharge, indicating 
dates of examination, findings and diagnoses.

In short, the RO has informed the appellant of the information and 
evidence not of record that is needed, the information and 
evidence that the VA will seek to provide, the information and 
evidence the appellant must provide, and requested any additional 
evidence the appellant has that pertains to the claim. 38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2003); Quartuccio v. Principi, 16 
Vet.App. 183 (2002).   

In view of the procedures that have been undertaken in this claim, 
further development is not needed to comply with VCAA.  The 
appellant has been informed of the information and evidence needed 
to substantiate his claim, and he has been made aware of how VA 
would assist him in obtaining evidence and information.  He has 
not identified any additional, relevant evidence that has not been 
requested or obtained.  The veteran also underwent two VA 
audiological examinations to determine whether he had hearing loss 
of the right ear.  For the aforementioned reasons, there is no 
reasonable possibility that further assistance would aid in the 
substantiation of the claim.


Analysis

Under the applicable law and VA regulations, in order to establish 
service connection, the evidence must demonstrate that the current 
disability is the result of a disease or injury that either began 
in or was aggravated by service. See 38 U.S.C.A. § 1131 (West 
2002).  In the case of other organic diseases of the nervous 
system, such as sensorineural hearing loss, service connection may 
be granted if such disability is manifested to a compensable 
degree within one year following the appellant's discharge from 
military service, provided the appellant served for a period of 90 
days or more.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  The mere fact of an in-service injury is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  If service connection is established by 
continuity of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).


The provisions of 38 C.F.R. §  3.385 (2003) provide that for the 
purposes of applying the laws administered by the VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz (Hz) is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, and 4000 Hz are 26 decibels (dB) or greater, or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.

The veteran submitted a private audiological examination by Mr. F. 
conducted in August 2002.  Mr. F. did not properly explain the 
findings of the audiology report to comply with 38 C.F.R. 3.385.  
The veteran was also afforded a VA medical examination in 
September 2002 as well as April 2003.  These examinations showed 
that the veteran's right ear hearing acuity did not meet the 
criteria for hearing loss disability.  He did not have a 40 or 
greater decibel loss in any of the frequencies 500 to 4000 Hz.  He 
also did not have a 26 or greater decibel loss in at least three 
of the frequencies from 500 to 4000 Hz and his speech recognition 
score did not fall below 94 percent for the right ear.

In summary, the veteran does not have a disability for which 
service connection may be granted.  In the absence of a showing of 
a current right ear hearing loss disability, the preponderance of 
the evidence is against the veteran's claim.  Therefore, the 
benefit of the doubt doctrine is not applicable and his claim must 
be denied.  28 U.S.C.A. 5107(a).


ORDER

Entitlement to service connection for hearing loss of the right 
ear is denied.




REMAND


In the November 2002 rating decision, the RO granted service 
connection and assigned a noncompensable rating for hearing loss 
of the left ear.  In May 2003, the veteran received a rating 
decision maintaining his compensable rating for his left ear at 
zero percent.  In September 2003, the veteran's representative 
filed a NOD regarding the initial rating.  The record does not 
reflect that a SOC was issued by the RO with respect to this 
issue, or that the veteran has indicated a desire to terminate his 
appeal on that issue.  As such, the Board is required to remand 
this issue to the RO for issuance of a SOC.  See Manlincon v. 
West, 12 Vet.App. 238 (1999).

Accordingly, this case is remanded for the following:

The RO should issue a Statement of the Case concerning the issue 
of entitlement to an initial compensable rating for hearing loss 
of the left ear.  If, and only if, the veteran completes his 
appeal by filing a timely substantive appeal on the aforementioned 
issue should this claim be returned to the Board.  See 38 U.S.C.A. 
§  7104(a) (West 2002).

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of the remanded 
issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



